I concur in the well-reasoned opinion of my sister at the bar. However, I write separately in order to make some additional observations. *Page 340 
As the opinion notes, law enforcement authorities knew of the alleged crimes against the victim within days of their occurrence. I most certainly understand that the alleged victim was emotionally distressed. I further appreciate the general reluctance of victims of sexual attacks to air the physical and emotional trauma they suffered before a judge, jury, and gallery. However, as the court noted in People v. Lucero (Colo.App. 1980),623 P.2d 424, 427, "crime affects the overall security of the citizenry, not merely the interests of the immediate parties [and] [s]atisfaction of the latter does not imply preservation of the former." The court further observed that a prosecution for an alleged criminal act is initiated in the name of the state and that the decision to prosecute rests with the district attorney. Furthermore, the victim of a crime is not a party to a criminal prosecution, and, therefore, can demand neither the prosecution nor the dismissal of a criminal charge. Id.
I find the reasoning of the Lucero court to be compelling and applicable to the cause sub judice. Here, the police permitted the alleged victim to delay unreasonably the appellee's prosecution. I therefore agree that the charges in this case were properly dismissed.